FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSA ELIA LOPEZ GOMEZ,                            No. 08-74417

               Petitioner,                        Agency No. A095-310-308

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Rosa Elia Lopez Gomez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA acted within its discretion in denying as untimely Lopez Gomez’s

motion to reopen because it was filed more than 90 days after the BIA’s final

removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i), and she has not demonstrated that

she qualifies for any exception to the 90-day time limit, see 8 C.F.R.

§ 1003.2(c)(2).

      Lopez Gomez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-74417